Case: 21-1070   Document: 43     Page: 1   Filed: 01/04/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                     January 4, 2022

                       ERRATA
                 ______________________

                   Appeal No. 21-1070

 NOVARTIS PHARMACEUTICALS CORPORATION,
              Plaintiff-Appellee

                            v.

    ACCORD HEALTHCARE, INC., AUROBINDO
 PHARMA LTD., AUROBINDO PHARMA USA, INC.,
 DR. REDDY'S LABORATORIES, INC., DR. REDDY'S
          LABORATORIES, LTD., EMCURE
       PHARMACEUTICALS LTD., HERITAGE
      PHARMACEUTICALS INC., GLENMARK
    PHARMACEUTICALS INC., USA, GLENMARK
   PHARMACEUTICALS LIMITED, HETERO USA,
  INC., HETERO LABS LIMITED UNIT-V, HETERO
   LABS LIMITED, MYLAN PHARMACEUTICALS,
     INC., PRINSTON PHARMACEUTICAL INC.,
  STRIDES GLOBAL PHARMA PRIVATE LIMITED,
   STRIDES PHARMA, INC., TORRENT PHARMA
    INC., TORRENT PHARMACEUTICALS LTD.,
 ZYDUS PHARMACEUTICALS (USA) INC., CADILA
    HEALTHCARE LTD., APOTEX INC., APOTEX
   CORP., SUN PHARMACEUTICAL INDUSTRIES,
 LTD., SUN PHARMACEUTICAL INDUSTRIES INC.,
Case: 21-1070     Document: 43    Page: 2    Filed: 01/04/2022




 2     NOVARTIS PHARMACEUTICALS   v. ACCORD HEALTHCARE INC.



                SUN PHARMA GLOBAL FZE,
                       Defendants

     HEC PHARM CO., LTD., HEC PHARM USA INC.,
               Defendants-Appellants

                  Decided: January 3, 2022
                    Precedential opinion
                   ______________________
 Please make the following change:
    Page 2, line 7 (majority opinion): the issuance date of
 “January 3, 2021” is changed to “January 3, 2022”.